Citation Nr: 1645314	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.

2.  Eligibility to receive Dependency and Indemnity Compensation (DIC) benefits after receipt of Chapter 35 Dependents' Education Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to March 1979.  He died in November 1999.  The appellant is his son, who was seven years-old at the time of the Veteran's death.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In the appellant's VA Form 9, he asserts that he is also entitled to DIC benefits before his election of DEA benefits in 2010.  He asserts that he was not aware that he was entitled to DIC benefits and should be awarded such benefits from 1999, following the Veteran's death, until 2010, when he reached his 18th birthday and when he elected to receive DEA benefits.  Because this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is not on appeal and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran did not have qualifying active service during a period of war.

2.  In August 2010, the appellant, the Veteran's surviving son, elected to receive DEA benefits in his own right; his 18th birthday was May 2010.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§1521, 1541 (West 2014); 38 C.F.R. §§ 3.1(d), 3.3, 3.6, 3.12a (2015).

2.  As a matter of law, the appellant cannot receive DIC benefits after receipt of DEA benefits. 38 U.S.C.A. § 3562 (West 2014); 38 C.F.R. §§ 3.707, 21.3023 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In regard to the appellant's claim for DIC benefits and nonservice-connected death pension, because the application of the law to the undisputed facts is dispositive of the appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

II.  Entitlement to Nonservice-connected Death Pension

The law authorizes the payment of nonservice-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  The Secretary shall pay pension for nonservice-connected disability or death for service to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521(j) or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA death pension benefits to the surviving spouse of a veteran, the veteran must have had the requisite service.  38 U.S.C.A. § 1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

The Veteran's DD-Form 214 shows he served in the U.S. Army from January 1978 to March 1979, which is not during a period of war.  See 38 C.F.R. § 3.3(a)(4)(ii).

As the Veteran did not serve during a period of war, entitlement to nonservice-connected death pension benefits is not warranted for the appellant.  As the law, and not the evidence, is dispositive of this claim, his appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

III.  DIC benefits

A child who is eligible for DEA or Chapter 35 benefits and for pension, compensation, or DIC must elect whether she wishes to receive DEA or DIC.  See 38 C.F.R. §§ 3.667 (f), 3.707(a), 21.3023 (2015).  An election of DEA either before or after the age of 18 years is a bar to subsequent payment, increased rates, or additional amounts of pension, compensation, or DIC based on the child's school attendance on or after the age of 18 years.  See 38 C.F.R. §§ 3.500 (b), 3.503(a)(8) (2015).

In August 2010, the appellant elected to receive DEA benefits in his own right after his 18th birthday in May 2010.  The Request for Approval of School Attendance (VA Form 21-674) shows that the appellant started college in August 2010.  An Education Master Record Status notes that DEA benefits were paid by the Atlanta RO, effective August 25, 2010 to December 11, 2010.  

As noted above, a child who is eligible for DEA benefits and for DIC must elect whether he or she wishes to receive DEA or DIC.  See 38 C.F.R. §§ 3.667 (f), 3.707(a), 21.3023.  Upon review of the evidence above, it is unambiguous that the appellant elected to receive DEA benefits instead of any potential DIC benefits. 

As the appellant applied to receive DEA benefits, his application was approved, and payments were set effective in August 2010, and as of that date, he was no longer entitled to receive DIC benefits.  The law is clear and dispositive of the claim.  The appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).











							(Continued on the next page)

ORDER

Entitlement to nonservice-connected death pension benefits is denied.

Eligibility to receive Dependency and Indemnity Compensation (DIC) benefits after receipt of Chapter 35 Dependents' Education Assistance (DEA) benefits is denied.





____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


